Case 1:18-cr-00801-AT Document 38 Filed 09/10/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA, DOC #.
DATE FILED: _ 9/10/2021
-against-
TIAN QIANG LI 18 Cr. 801 (AT)
a/k/a “Ah-Qing,”

ORDER

Defendant.
ANALISA TORRES, District Judge:

 

 

As stated on the record today, September 10, 2021, Defendant shall be RELEASED
pending further proceedings in this matter, with the additional condition of supervised release of

home confinement with location monitoring at the discretion of the United States Probation
Office.

SO ORDERED.

Dated: September 10, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
